DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christopher on 5/17/2022.
The application has been amended as follows: 
For claims:
Cancel Claims 30-35. 
Allowable Subject Matter
Claims 1, 2, 4-11, 17, 19-21 and 25-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims1, 17 and 25 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2018/0033315 and US 2015/0376851. 
The improvement comprises:
US 2018/0033315 is considered as the closest prior art that teaches a docking system (Fig.1 element 100) comprising:
a first device (Fig.1 elements 160a-160c and 140) and a second device moveable (Fig.1 elements 170a-170c) relative to said first device, said first device comprising:
a docking station (Fig.1 elements 162a-162c and para.30, 36, where the mobile relay station 160a-c may be transported within a cargo space of any moving vehicle and taken out by an operator (e.g., driver), when appropriate, to enable one or more UAVs 170a-c to dock thereto at charging docks 162a-c.),
a first optical transceiver (para.31, 39, where the mobile relay station-associated sensor of the UAV 170a-c may be configured to capture identifying information of the mobile relay station 160a-c from one or more of a visual identifier, an optically readable code, a radio frequency identification (RFID) tag, an optical beacon), and
a first controller (para.23, 39, where the mobile relay station 160a-c is configured to send a signal over the network 120 to the central computing device 140 to indicate a number of charging docks 162a-c available for the UAV 170a-c on the mobile relay station 160a-c. In such situations, the control circuit 210 of the central computing device 140 is programmed to guide the UAV 170a-c to a mobile relay station 160a-c moved into position along the predetermined route of the UAV 170a-c and having at least one available charging dock 162a-c.) configured to operate said first optical transceiver to receive an optical beacon signal, and generate and transmit an optical guidance data Signal based on the optical beacon signal (para.31, 39, where the mobile relay station-associated sensor of the UAV 170a-c may be configured to capture identifying information of the mobile relay station 160a-c from an optically readable code, a radio frequency identification (RFID) tag, an optical beacon.); 
said second device (Fig.1 elements 170a-170c) comprising: 
a propulsion system (para.30, where the UAVs 170 are generally described herein, in some embodiments, an aerial vehicle remotely controlled by a human or the UAV 170a-c may be in the form of a multicopter, for example, a quadcopter, hexacopter, octocopter, or the like.), 
a second optical transceiver (Fig.3 element 312 and para.30, 31 and 45) configured to transmit the optical beacon signal toward the first optical transceiver and receive the optical guidance data signal (para.31, where the mobile relay station-associated sensor of the UAV 170a-c may be configured to capture identifying information of the mobile relay station 160a-c from one or more of a visual identifier, an optically readable code, a radio frequency identification (RFID) tag, an optical beacon, and a radio frequency beacon.) from said first optical transceiver (para.31 and 39), and 
a second controller (Fig.3 element 306 and para.44) configured to operate said propulsion system based upon the optical guidance data Signal to dock said second device to said docking station of said first device (para.44, where the control circuit 306 operably couples to a motorized leg system 310.  This motorized leg system 310 functions as a locomotion system to permit the UAV 370 to land onto the mobile relay station 160a-c and/or move laterally on the mobile relay station 160a-c.)

US 2015/0376851 teaches a docking method comprising:
mooring mobile agent unit in direction of tidal current (Fig.7 step S1 and para.74);
transmitting guide signal (Fig.7 step S2 and para.74);
generating, the ultrasonic beacon (Fig.1 element 114), an ultrasonic wave to the target body (Fig.7 step S21 and para.75);
checking the distance between the agent unit and the target body (Fig.1 elements 120 and 130 and para.76) using an image captured by the imaging sonar (Fig.1 element 115 and para.76);
transmitting and receiving, the first communication unit and the second communication unit (Fig.1 elements 128 and 134 and para.79), information about the relative positions via communication (Fig.7 step S23 and para.79);
precisely connecting the connector of the target body (Fig.7 step S3 and para.79) to the connection port of the agent unit (Fig.1 elements 120, 122a and 130 and para.79); and 
retrieving target vehicle to stationary docking station (Fig.7 step S4 and para.80).

With regard Claims 1 and 17, US 2018/0033315 in view of US 2015/0376851 fails to teach the limitation of "a second controller configured to operate said propulsion system based upon the long-range navigation device and the optical guidance data signal to dock said second device to said docking station of said first device." as recited in claims 1 and 17, respectively.

With regard Claim 25, US 2018/0033315 in view of US 2015/0376851 fails to teach the limitation of "a first device and a second device moveable relative to said first device, at least one of said first and second devices comprising an optical cable storage device," as recited in claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2015/0376851 is cited because they are put pertinent to the underwater docking system for docking a target body on a station under water, and a docking method using the system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633